                                                                                                            E-FILED
                                                                           Wednesday, 16 October, 2019 12:00:25 PM
                                                                                       Clerk, U.S. District Court, ILCD

                                   UNITED STATES DISTRICT 1COURT
                                    CENTRAL DISTRICT OF ILLINOIS
                                          PEORIA DIVISION

RONALD HUNTER,

           Petitioner,


v.                                                                Case No. 18-1317

STEVE KALLIS,

           Respondent.


                                 MEMORANDUM OPINION AND ORDER

           Presently before the Court is Petitioner’s Motion for Reconsideration. (D. 12 1). For the

reasons stated herein, the Motion is DENIED, and the case remains CLOSED.

                                            PROCEDURAL HISTORY

           On August 30, 2018, Petitioner Ronald Hunter filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241, arguing that the retroactive application of Rosemond v. United States, 572

U.S. 65 (2014), exonerated him of his convictions. (D. 1, pp. 14, 16). On July 31, 2019, this Court

denied his petition and dismissed his claim, as he failed to satisfy the procedural requirements to

consider the merits of his petition. (D. 10). Judgment was entered on August 2, 2019. (D. 11). On

August 30, 2019, Petitioner filed a Motion for Reconsideration under Federal Rule of Civil

Procedure 59(e). (D. 12). This Order follows.

                                                LEGAL STANDARD

           A motion to alter or amend a judgment must be filed no later than twenty-eight days after

judgment is entered. FED. R. CIV. P. 59(e). A timely motion under Rule 59(e) is effectively a



1
    Citations to the Docket in this case are abbreviated as “D.   .”
motion for reconsideration. Motions under Rule 59(e) are granted in rare circumstances to correct

manifest errors of law or fact, to present new evidence, or where there has been an intervening and

substantial change in the controlling law. Divane v. Krull Elec. Co., Inc., 194 F.3d 845, 848 (7th

Cir. 1999). A party moving for reconsideration bears a heavy burden of establishing the court

should reverse its prior judgment. Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d

1264, 1270 (7th Cir. 1996). “A ‘manifest error’ is not demonstrated by the disappointment of the

losing party. It is the ‘wholesale disregard, misapplication, or failure to recognize controlling

precedent.’” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (quoting Sedrak v.

Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)). In a motion to reconsider, it is not appropriate

to argue matters that could have been raised in prior motions or to rehash previously rejected

arguments. Caisse Nationale, 90 F.3d at 1270.

                                            ANALYSIS

       In his Motion for Reconsideration, Petitioner argues (1) the Court’s ruling is misplaced in

light of United States v. Moore, 936 F.2d 1508 (7th Cir. 1991) and United States v. Salazar, 983

F.2d 778 (7th Cir. 1991); (2) Rosemond v. United States, 572 U.S. 65 (2014), applies to his case

because, according to Petitioner, his aiding and abetting conviction under 18 U.S.C. § 2 was

combined with the 18 U.S.C. § 924(c) firearm charge in Count 5 of his indictment; and (3) the jury

relied on confusing jury instructions. Petitioner does not introduce any new evidence in his Motion,

so the Court limits its review to correcting any manifest errors of law or fact.

       First, Petitioner argues this Court should reconsider its decision based on Moore and

Salazar, which were both issued in 1991. Motions under Rule 59(e) do not allow a party to advance

arguments that could and should have been presented to the district court prior to judgment.

Bordelon v. Chi. Sch. Reform Bd. of Trustees, 233 F.3d 524, 529 (7th Cir. 2000). Because
Petitioner had the opportunity to present these cases in his petition or reply and failed to do so, his

arguments based on Moore and Salazar cannot be advanced now. Therefore, Petitioner’s first

ground for reconsideration is DENIED.

        Next, Petitioner asserts that the Supreme Court’s holding in Rosemond applies to his case

because his aiding and abetting conviction under 18 U.S.C. § 2 was combined with the 18 U.S.C.

§ 924(c) firearm charge in Count 5 of his indictment. (D. 12, p. 2). Petitioner made the same

argument in his petition. In its previous Order, this Court reiterated that his aiding and abetting

conviction under 18 U.S.C. § 2 was combined with the intentional killing charge under 21 U.S.C.

§ 848(e)(1)(A) in Count 4 of the indictment. 2 It was not combined with the § 924(c) firearms

charge outlined in Count 5 as Petitioner claims. Therefore, the clarification Rosemond provided

between 18 U.S.C. § 924(c) and 18 U.S.C. § 2 does not apply. Petitioner’s second ground for

reconsideration is also DENIED.

        Lastly, Petitioner contends that his convictions cannot stand because the jury relied on

confusing jury instructions that improperly reduced the Government’s burden of proof. (D. 12, p.

3). According to Petitioner, there was no evidence that he ever used or carried a firearm during

and in relation to a drug trafficking crime in violation of § 924(c). Petitioner made the same

argument in his petition. (ECF No. 1, p. 17). It is inappropriate for Petitioner to use a Rule 59(e)

motion to “rehash” old arguments. See Caisse Nationale, 90 F.3d at 1270. Petitioner’s third ground

for reconsideration is DENIED.

        Petitioner fails to present the Court with any viable claims of manifest error of law or fact.

His Motion amounts to nothing more than repeating his previously rejected arguments and


2
  This finding is consistent with Petitioner’s Presentence Investigation Report (D. 8), and multiple orders from the
district court in which Petitioner was tried, see e.g., Memorandum Opinion and Order of Dismissal, 92-cr-81058-
MOB (E.D. Mich. Jan. 5, 2004), ECF No. 785; Memorandum Opinion and Order, 92-cr-81058-MOB (E.D. Mich.
Sept. 19, 2005), ECF No. 807.
presenting caselaw that has been available for nearly thirty years. As a result, his Motion is

DENIED in its entirety.

                                      CONCLUSION

       For the reasons stated above, Petitioner’s Motion for Reconsideration [12] is DENIED.

This case remains CLOSED.



       Entered on October 16, 2019.
                                                         s/ Michael M. Mihm
                                                         Michael M. Mihm
                                                         United States District Judge
